Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 09/01/22 is acknowledged. 

Status of Claims
Claims 1 and 17 are pending. 
In the Amendment filed on 09/01/22, claim 1 was amended, claims 9-11 and 13 were cancelled, and no claims were added. (Claims 2-8, 12, 14-16 and 18-20 were cancelled in previous papers.) 
Claims 1 and 17 are rejected.

Response to Arguments

Regarding the rejections under 35 U.S.C. 112
The previous rejections are rendered moot in view of the claim cancellations. 
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103
Applicant's arguments have been fully considered and are in part persuasive but rendered moot by the new combination of prior art being used in the current rejection (including both a newly cited prior art reference and newly cited portions of existing prior art references) and in part not persuasive.
Regarding Bao, Applicant argues:
Initially, Applicant notes that the DOH may request the ticket from the DOI, and this process may include a payment from the DOH to the DOI (or a negotiation procedure); however, Bao does not describe or suggest transmission of the "client ID" (which has been asserted in the Action to correspond to the claimed "first data," Pages 9 and 10 of the Action) from the DOH to the DOI when carrying out the payment/negotiation process. While the Office includes a "client ID" in its list of asserted "first data," Bao does not disclose that the portable mobile device ever transmits a client ID. In fact, Bao further describes that the e-tickets may not even include a client ID. In this regard, it is noted that there is no indication or teaching that any specific data is transmitted from the DOH to the DOI as part of the payment process, and certainly not the "client ID." Thus, there is no disclosure of this data being communicated in Bao. Rather, Applicant respectfully submits that it is at least as likely that the "client ID" would be obtained or communicated via a different communication route (for example, after payment and after the initial communication step 1 in Bao, and/or via a separate communication procedure where the client would subsequently confirm their passport number to obtain their ticket). (Response, p. 6; emphasis added)

In response:
The Office acknowledges that Bao does not explicitly state transmitting the client ID from the DOH to the DOI. The rejection has been revised accordingly.
Nonetheless, the Office deems Bao to implicitly teach transmitting the client ID from the DOH to the DOI. Specifically, Bao requires that the user id (client ID) be received in advance in order to generate the digital object (ticket) (p. 9, step # 2), since the ticket includes the client ID (p. 9, sec. 3). In addition, Bao requires that the user id (client ID) be received in advance in order to satisfy Distributed Verification Requirements 1 and 4 (pp. 7-8) for a non-transferable ticket. In this regard, the alternate scenarios suggested by Applicant (last sentence in above-quoted remarks) would still teach the transmitting of the first data (first step in claim 1); an alternate communication route, timing, or procedure would not render this content not to teach the transmitting of the first data. For example, the "client subsequent confirm[ing] their passport number" still involves confirmation against some customer ID that was previously transmitted. 
In any event, Bao explicitly teaches transmitting to DOI data indicative of a user of DOH, as indicated by Applicant above (underscored content). Specifically, the transmitting to DOI of data indicative of a user of DOH is taught by DOH's "request" for the digital object from DOI, and alternatively by the "negotiation procedure" between DOH and DOI, the term "negotiation" indicating two-way communication between the two parties. Bao, p. 9, 1.
Regarding Bao, Applicant further argues:
Additionally, Applicant notes that in relation to the claimed feature of storing the third data in the storage medium, that the claimed storage medium is included within the claim first data processing apparatus, and not in a separate apparatus. Applicant thereby disagrees with the Office's assertion that the "DOH stores the digital object to the DOA" constitutes a disclosure of this claimed feature, because it is noted in Bao that the DOA is a separate entity to the DOH. (Response, p. 6; emphasis in original)

In response:
Applicant does not cite any specific content in Bao as teaching or supporting Applicant's assertion that "the DOA is a separate entity to the DOH." Bao discusses DOA in section 2. (pp. 8-9). Bao states "DOH stores the digital object to DOA for later use if the storage capability of DOH is very limited, such as a handphone" (p. 9). Note that this statement does not state that DOA is a "separate entity" or "separate apparatus" from DOH. For example, DOA could be a storage medium integrated with DOH. (Of course, this statement also implies that in other cases (e.g., where DOH is not a handphone) DOH may have sufficient storage capability, in which cases DOH stores the digital object to DOH.) Moreover, it is not clear what Applicant means by "separate" -- e.g., physically separate, etc., and Applicant's claim 1 does not preclude that the recited storage medium be separate in some sense or other from other components of the recited "first data processing apparatus." Under the broadest reasonable interpretation, the components of the recited "first data processing apparatus" may be separate from one another, e.g., via a partition between different storage elements, via a physical separation, etc. Finally, the rejection has been revised to indicate that the recited storing on the storage medium (in the penultimate step) is alternatively taught by Van de Velde.
Regarding Bao, Applicant further argues:
Finally, Applicant submits that there is no disclosure in Bao of the ticket (i.e., the claimed third data) being transmitted to the DOH (i.e., the claimed first data processing apparatus) following receipt of a payment approval message from the DOI (i.e., the claimed second data processing apparatus), let alone receipt of a payment approval message that includes a transaction certificate application cryptogram. (Response, p. 6; emphasis in original)

In response:
First, Bao was (and is) not cited as teaching "following transmission of the second data" (i.e., what Applicant refers to as "following receipt of a payment approval message from the DOI"). 
Second, the claims do not recite that the payment approval message "includes a transaction certification application cryptogram."
Regarding Bao, Applicant further argues:
Furthermore, there is also no disclosure in Bao that the third data is received within an update record command including a command to store the third data in the storage medium as part of a predetermined record, as is also now recited in amended Claim 1. Instead, all that is disclosed in BAO is that the DOH requests the digital object (and that this may include payment), and that the DOI generates the requested digital object and sends it to the DOH. There is no indication of any specific details regarding how the digital object (the ticket) is provided to the DOH, let alone how this would correspond/tie in with the stages of any payment process that might take place. And there is certainly no indication in BAO that, when the DOI sends the ticket data to the DOH, that the ticket data is included in any update record command which would instruct the DOH on how to store the received data to the DOH. (Response, pp. 6-7)


In response:
Bao was (and is) not cited as teaching the update record command (see rejection of claims 9-11 and 13, previous Office Action). 
Regarding Van de Velde, Applicant offers only conclusory statements (Response, p.7, last paragraph). Applicant has not addressed the specific portions of Van de Velde cited as teaching the amended content, at least some of which were cited in the previous Office Actions (issued on 12/07/21 and 07/09/21; see claims 6-16).



Claim Rejections - 35 U.S.C. § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Written Description/Not in Specification
Claim 1 recites "in response to the update record command, store the received third data and the digital signature in the predetermined record of the plurality of records stored on the storage medium." As best understood, the most closely related subject matter in Applicant's disclosure is in the specification at 0038-0041. These paragraphs describe the update record command but are not seen to teach the underlined language. Accordingly, the recitation is not found to be supported by Applicant's disclosure. 
Claim 17 is rejected by virtue of its dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. ("Design of Portable Mobile Devices Based E-Payment System and E-Ticketing System with Digital Signature"), hereafter Bao, in view of Van de Velde et al. (U.S. Patent Application Publication No. 2010/0252624 A1), hereafter Van de Velde, and further in view of Masakazu (JP 2018194995 A).

Regarding Claim 1
Bao teaches:
a communication interface; (8, "Portable Mobile Device with Bluetooth," "The General Model of the System")
a processor coupled to the communication interface; and (8, "Portable Mobile Device with Bluetooth")
a storage medium having a plurality of records stored thereon, the storage medium storing computer-executable instructions that when executed by the processor, cause the processor to: (8-9, "Portable Mobile Device with Bluetooth," DOA)
transmit, by the communication interface, first data indicative of a user of the first data processing apparatus (DOH) to a second data processing apparatus (DOI) via electromagnetic …; (8, "Portable Mobile Device with Bluetooth," 9, 1. "DOH requests for the digital object. This may include payment from DOH to DOI or some negotiation procedure.", 3. "E-Ticketing System")
… receive, via the communication interface, third data (digital object) and a digital signature from the second data processing apparatus, wherein the received third data and digital signature are comprised … the received third data and the digital signature …, the digital signature (sign_SK(H(M))) comprising an encrypted (by private key) hash (H) of a combination of … the third data (M or a portion thereof); (9, 2. "DOI … sends the digital object to DOH.", 3. "E-Ticketing System"; 8, "Digital Signature")
… store the received third data and the digital signature in … the plurality of records stored on the storage medium; and (9, 3. "DOH stores the digital object to DOA."; 8, 2. "The General Model of the System")
after storing the third data and the digital signature, transmitting, via the communication interface, the first data, the third data, and the digital signature to a third data processing apparatus. (8, 2. "The General Model of the System"; 9, 5. "DOH sends the digital object to DOV for verification.", 3. "E-Ticketing System")
Bao does not explicitly disclose but Van de Velde teaches:
… induction (0053), wherein the first data is an electronic payment card number indicative of an electronic payment card of the user of the first data processing apparatus (0091, Fig. 7, 706, "Card ID," see 0090-0094)
receive, from the second data processing apparatus via the communication interface, a command to generate second data, wherein the second data is a payment approval message; (Fig. 3, 314, 0070, CDA (elaborated at 0076-0078, see also Figs. 21-23): terminal 206 (second data processing apparatus) sends Generate AC (application cryptogram) command to card/electronic payment device (first data processing apparatus), or 0071, interrogation of electronic payment device (first data processing apparatus) by first terminal (second data processing apparatus) to obtain transaction counter, electronic payment device identifier, random number; since the received data pertains to approval of payment, under broadest reasonable interpretation it teaches payment approval message)
transmit, by the communication interface, the second data to the second data processing apparatus in response to the command; (Fig. 3, 314, 0070, CDA (elaborated at 0076-0078, see also Figs. 21-23): in response to Generate AC (application cryptogram) command, card/electronic payment device (first data processing apparatus) sends back AC, or 0071, in response to interrogation by first terminal (second data processing apparatus), electronic payment device (first data processing apparatus) sends back requested transaction counter, electronic payment device identifier, random number)
following transmission of the second data (0070, 0071, Fig. 3, 314, 318), … the first data (0092, Fig. 7, 709, Card ID) and …; (0070, 0071, Fig. 3, 314, 318: following step 314 (see above), step 318 is performed, i.e., e-merchandise, i.e., ticket ("third data") is transferred from terminal 206 ("second data processing apparatus") to electronic payment device ("first data processing apparatus"), i.e., first data processing apparatus receives third data from second data processing apparatus; 0092, Fig. 7, 709, Card ID, see 0090-0094)
In addition, although Bao is cited as teaching the "storage medium" limitation and the operation "store the received third data and the digital signature in … the plurality of records stored on the storage medium," alternatively Van de Velde also teaches:
a storage medium having a plurality of records stored thereon, the storage medium storing computer-executable instructions that when executed by the processor, cause the processor to: (Fig. 1, 108, 118, 0043, 0045-0046)
… store the received third data … in the predetermined record of the plurality of records stored on the storage medium; (0093, Fig. 7, 715 "If this is the case, then the Card updates its non-volatile memory. It stores the Merchandise together with RND and ATC in the Merchandise container and stores the Receipt in the Receipt container. The Card also updates the payment related parameters in non-volatile memory.")
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bao's systems and methods for selling and verifying e-tickets, by incorporating therein these teachings of Van de Velde because (regarding Van de Velde's teaching of NFC) this would increase applicability of Bao's systems and methods to a wider range of mobile devices and (regarding Van de Velde's other cited teachings) this would increase security of e-ticket selling and verification, such as preventing skimming. See Bao, 7-8, Van de Velde, 0068-0071. 
In addition, regarding Van de Velde's teaching of the first data (being included in the digital signature), the combination would also be obvious because Bao teaches analogous subject matter (client ID in digital signature), and it would be obvious to incorporate (e.g., to provide additional security) or substitute the corresponding subject matter of Van de Velde (Card ID in digital signature). Just as Van de Velde teaches using, in generating/to generate a digital signature of the ticket, a user id received in a ticket request stage, so too Bao teaches using, in generating/to generate a digital signature of the ticket, a user id, which is implicitly received in a ticket request stage. (This implicit teaching of Bao is explained above, Response to Arguments, p. 4 of this Office Action.) 
Finally, the combination is obvious also because it is a matter of (A) combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) use of known technique to improve similar devices (methods, or products) in the same way; and/or (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A.-D.
Bao does not explicitly disclose but Masakazu teaches:
… within an update record command including a command to store … in the storage medium as part of a predetermined record of the plurality of records …; in response to the update record command, … the predetermined record of …; and (Figs. 6A, 6B and description thereof, p. 26 of attached PDF, teaches that data to be stored/written is comprised within an update record command including a command to store the data (DATA) in a predetermined record (P1). Note that the update record command includes the predetermined storage destination/location by definition. See EMV® Contactless Specifications for Payment Systems, p. 84, Jurgensen ("Smart Card Applications"), pp. 9-10 of attached PDF, both cited on attached Form PTO-892, Notice of References Cited)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Bao's systems and methods for selling and verifying e-tickets, by incorporating therein Masakazu's teachings pertaining to an update record command, because this is a conventional way of storing data and hence would render Bao's systems and methods reliable and widely applicable. See EMV® Contactless Specifications for Payment Systems, citation given, Jurgensen, citation given, Bao, 7-8. In addition, the combination is obvious also because it is a matter of (A) combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) use of known technique to improve similar devices (methods, or products) in the same way; and/or (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A.-D.

Regarding Claim 17
Bao in view of Van de Velde and Masakazu teaches the limitations of base claim 1 as set forth above. Bao further teaches:  
wherein said received digital signature comprises information indicative of a validity of the third data. (8, "Digital Signature"; 9, "E-Ticketing System" - "Ticket")

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Kobayashi teaches purchase, redemption, verification, and security, using cryptography, of digital tickets, and Salvador, e.g., 0279, similar to Masakazu, teaches an update record command for storing, in the context of ticket purchase/verification. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DWP/
Examiner, Art Unit 3692





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692